March 15, 2001

PERSONAL AND CONFIDENTIAL

Mr. Theodore A. Babcock
TNP Enterprises, Inc.
4100 International Plaza
Fort Worth, Texas 76109

Dear Mr. Babcock:

          We are pleased to offer you the position of Chief Financial Officer of
TNP Enterprises, Inc. ("TNP") under the terms and conditions herein indicated.
For purposes of this agreement the term "TNP" shall also include any affiliate
or subsidiary of TNP to which you are transferred during the term of this
agreement with your consent. In your position of Chief Financial Officer you
will have the duties, responsibilities, and Authority normally associated with
such position and will report to the Chief Executive Officer of TNP.



Term of Agreement

          The term of this agreement shall be for three years from the date of
this letter agreement and shall expire on March 14, 2004.



Compensation

          During the term of this agreement, you will be entitled to annual
compensation of not less than $230,000, payable as described below.

Your annual salary will be no less than $230,000. Your salary will be adjusted
annually in an amount equal to that approved by the Board of Directors for
annual merit increases for the employees of TNMP, exclusive of any consideration
of increases for promotions. The effective date of any increases shall be the
same as that for the employees of TNMP.

You will be eligible to receive an annual incentive bonus ranging from 0% to
37.5% of your Base Salary if you remain employed by TNP through the end of each
calendar year during the term of this agreement. The amount of your annual
incentive bonus will be based on the attainment of certain pre-established
financial and operational goals of TNP. Your target annual incentive bonus shall
be equal to 25% of your Base Salary.

You will be eligible for all of TNP's benefits, including major medical, dental,
life, and long-term disability insurance, pension plan participation, excess
benefit plan participation, thrift plan participation, deferred compensation
plan participation, holiday pay and vacation pay, in accordance with TNP's plans
and policies as in effect from time to time.



Termination Without Cause

          Notwithstanding any other provision of this agreement, in the event
that during the term of this agreement, your employment with TNP is terminated
by you for Good Reason (as defined below) or by TNP for any reason other than
for Cause (as defined below), you shall be entitled to receive the greater of
either (a) a continuation of your then current annual salary for a period of 18
months, and any annual incentive bonus that becomes payable during the 18 month
period, pro-rated for any partial year, or (b) a lump sum payment equal to the
then current annual salary divided by twelve and multiplied times the total
number of months between the date of termination and the date this agreement
would terminate, plus an amount equal to the incentive compensation for the year
in which the termination occurs, pro rated for the number of months employed
during that year



          For the purposes of this agreement, Good Reason shall mean any of the
following (without your prior express written consent) (i) a material adverse
change in your title, position, duties or responsibilities or you are assigned
any duties or responsibilities materially inconsistent with your duties or
responsibilities immediately prior to the execution of this agreement (provided,
however, that a redesignation of your title, duties or responsibilities among
TNP and its subsidiaries and affiliates shall not constitute Good Reason if your
overall duties and status among TNP and its subsidiaries and affiliates are not
substantially adversely affected); (ii) your compensation arrangements as
provided in this agreement are decreased by TNP; (iii) your benefits under the
employee benefit plans and programs of TNP are, in the aggregate, materially
decreased; (iv) there is a material adverse change in your reporting rights
and/or obligations; or (v) TNP requires you to relocate to a location more than
sixty-five (65) miles from the location of your office immediately prior to the
execution of this agreement. A termination for Good Reason under this agreement
must occur within thirty (30) days after the event which first provides a basis
for such termination.



Termination for Cause

          In the event that during the term of this agreement, your employment
with TNP is terminated for Cause, all rights under this agreement shall cease
and you shall not be entitled to any additional compensation or payments
hereunder. For the purposes of this agreement, Cause shall mean (i) your willful
and continued failure to substantially perform your duties with TNP (excluding
any failure resulting from your disability), subject to any appeal or grievance
procedure set forth in TNP's Personnel Policy Manual; (ii) your performance of
any act or acts constituting a felony involving moral turpitude and which
results or is intended to result in damage or harm to TNP, whether monetary or
otherwise, or which results in or is intended to result in improper gain or
personal enrichment; or (iii) violations of TNP's Personnel Policy Manual, as
constituted at any time prior to the expiration of this agreement, concerning
personal conduct; provided, that TNP must follow its disciplinary procedures as
set forth therein.

Change of Control



          In the event a Change of Control (as defined below) occurs and you are
either (x) terminated without Cause, or (y) you terminate your employment for
Good Reason, you will be entitled (a) to a lump sum payment equal to three times
your then current annual salary, and (b) medical insurance for three years at a
cost to you equal to that paid by employees of TNMP.



          For purposes of this Agreement a Change of Control means an event
which shall be deemed to have occurred if:



any "person" as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the "Exchange Act") (other than the Corporation, any
trustee or other fiduciary holding securities under any employee benefit plan of
the Corporation, or any company owned, directly or indirectly, by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation) is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing 50% or more of the combined voting
power of the Corporation's then outstanding securities;

during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in clause (iii) or (iv) herein) whose election by
the Board or nomination for election by the Corporation's stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;

the stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation, other than a merger or consolidation
that would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Corporation or such surviving entity outstanding immediately after such
merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Corporation (or similar
transaction) in which no "person" (as hereinabove defined) acquires more than
25% of the combined voting power of the Corporation's then outstanding
securities shall not constitute a Change of Control; or

the stockholders of the Corporation approve a plan of complete liquidation of
the Corporation or an agreement for the sale or disposition by the Corporation
of, or the Corporation sells or disposes of, all or substantially all of the
Corporation's assets.



          The lump sum payable under this Change of Control provision shall be
grossed up by the amount due in the event either of the following events occur:



any excise tax becomes payable pursuant to Section 4999 of the Internal Revenue
Code of 1986, as amended (the "Code"); and



any additional federal, state, or local income tax liability (calculated at the
highest effective rate applicable to individuals) becomes payable and the amount
of any additional excise tax liability (under Section 4999 of the Code)
attributable to the foregoing payments.



Pension Benefit



          Notwithstanding any other provision in this agreement, in the event
you are terminated for any reason other than Cause, you will be vested in the
pension benefit and entitled to credit on your pension plan accruals based on
your annual salary immediately prior to termination applied to the months
between your termination and March 14, 2004.



Miscellaneous Provisions



          TNP's obligation to make the payments provided for in this agreement
and otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including without limitation, any set-off, counterclaim,
recoupment, defense or other claim, right or action which TNP may have against
you or others. In the event that your employment with TNP is terminated for any
reason, other than for Cause, you shall be under no obligation to seek other
employment or take any other action by way of mitigation of the amounts payable
to you under any of the provisions of this agreement.



          In the event that a claim for payment or benefits under this agreement
is disputed, or if TNP commences any proceedings in connection with your
employment, you shall be reimbursed for all attorney fees and expenses incurred
by you in pursuing such claim, provided that you are successful as to at least
part of the disputed claim by reason of litigation, arbitration or settlement.
While such claim or proceeding is pending, TNP will reimburse you for such
attorney fees and expenses on a regular, periodic basis, within thirty days
following receipt by TNP of statements of such counsel. However, if you are not
successful as to at least part of the disputed claim by reason of litigation,
arbitration or settlement, you agree to repay TNP within 30 days of such
determination, an amount equal to the total amount that TNP has previously
reimbursed you for legal fees and expenses in connection with such claim or
proceeding.

          TNP shall require any successor to all or substantially all of its
business and/or assets, whether direct or indirect, by purchase, merger,
consolidation, acquisition of stock, or otherwise, to expressly assume and agree
to perform this agreement in the same manner and to the same extent as TNP would
be required to perform if no such succession had taken place. For purposes of
this paragraph, "TNP" shall mean both TNP as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this agreement by operation of law or otherwise.



          The Executive shall not, during the Term of Employment and thereafter,
without the prior express written consent of the Corporation, disclose any
confidential information, knowledge or data relating to TNP, TNMP or any
Affiliate and their respective businesses, which (a) was obtained by the
Executive in the course of the Executive's employment with TNP, and (b) which is
not information, knowledge or data otherwise in the public domain (other than by
reason of a breach of this provision by the Executive), unless required to do so
by a court of law or equity or by any governmental agency or other authority. In
no event shall an asserted violation of this paragraph constitute a basis for
delaying or withholding the payment of any amounts otherwise payable to the
Executive under this Agreement.

          The respective rights and obligations of the parties hereunder shall
survive any termination of this agreement for any reason to the extent necessary
to the intended provision of such rights and the intended performance of such
obligations.

          No provisions of this agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
you and TNP. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this agreement. This agreement shall
be governed by and construed in accordance with the laws of the State of Texas.

          If the above terms and conditions meet with your approval, please so
indicate by countersigning this letter in the space provided below, returning
one copy to me. We would be extremely pleased and proud to have you continue as
a member of our TNP team.

 

Sincerely,

 

TEXAS-NEW MEXICO POWER COMPANY

     

By:  /S/  W. J. Catacosinos                         

 

           W. J. Catacosinos

 

Agreed to and accepted this 15th day of March, 2001.

  /S/   Theodore J. Babcock    

Theodore J. Babcock